DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/898,608, filed 02/18/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2, “device comprising;” appears to be a grammatical error and perhaps should read --device comprising:--.  Appropriate correction is required.
1 is objected to because of the following informalities:  in line 10, “another in vertical direction” appears to be a typographical error and perhaps should read --another in the vertical direction-- or --another in a vertical direction--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in the second to last line, “said remote device send signals” appears to be a grammatical error and perhaps should read -- said remote device sends signals--.  Appropriate correction is required.
Claim 13 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be deleted or enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 3 is objected to because of the following informalities:  “to house forward and reverse drive assembly” appears to be a grammatical error. Perhaps this should read --to house a forward and reverse drive assembly--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “includes a pair of wheels connected to and extend from” appears to be a grammatical error. Perhaps this should read --includes a pair of wheels connected to and extending from--.  Appropriate correction is required.
The claims are replete with such typographical and grammatical errors as noted above. Please review all claims and correct.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites “moving trailer and maneuvering the trailers” in line 1. This is unclear and confusing. First, there appears to be a grammatical error with “moving trailer” but also, a single trailer is first recited and then followed by reference to plural trailers with the recitation “the trailers.” There is insufficient antecedent basis for “the trailers” limitation in the claim. In lines 10-11, the claim recites “said lower unit assembly.”  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites a lower end assembly. In line 12, the claim recites “assembly to maneuver to move and maneuver the trailers.” This is unclear and confusing. Perhaps there are duplicate limitations, but it is not clear to Examiner what Applicant intends to claim. Perhaps the preamble and this limitation should be similar, such as --for moving and maneuvering trailers-- and --to move and maneuver the trailers--, respectively. The last two lines of the claim recite --said remote device send signals to said control unity thereby directing said mobility device to move in different directions--. This is unclear and confusing. The claim is directed to a mobility device which includes, among other things, the remote device. So, it is unclear and confusing how the remote device can send signals to control the mobility device to move, when the mobility device includes the remote device as claimed. Similarly, the mobility device cannot move in different directions based on these signals if the mobility device includes the remote device. Perhaps amending the claim to recite that the remote device sends signals to the control unit --thereby directing said lower and upper end assemblies to move the trailers in different directions-- or similar would clarify the claim.
Claim 4 recites the limitation "said housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps this claim should depend from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by at least one of Diaz (US Pub. No. 2012/0098243), Nelson (US Pat. No. 7,451,841) and Brown (US Pat. No. 6,779,616).
Regarding claim 1, Diaz discloses A mobility device for moving trailer and maneuvering the trailers between various locations and obstacles, said mobility device comprising; a lower end assembly; an upper end assembly; a control unit (at least para 37) included in at least one of said lower end assembly and said upper end assembly; a remote device wirelessly communicated with said control unit (at least para 37); and said lower end assembly and said upper end assembly connected along a common axis, wherein said lower end assembly and said upper end assembly are movable relative to one another in vertical direction along said common axis with said lower unit assembly rotatable about said common axis around said upper end assembly to maneuver to move and maneuver the trailers between various locations and obstacles as said remote device send signals to said control unit thereby 

    PNG
    media_image1.png
    413
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    798
    media_image2.png
    Greyscale

Nelson discloses A mobility device for moving trailer and maneuvering the trailers between various locations and obstacles, said mobility device comprising; a lower end assembly; an upper end assembly; a control unit included in at least one of said lower end assembly and said upper end assembly; a remote (at least col 3, lines 31-32) device wirelessly communicated with said control unit; and said lower end assembly and said upper end assembly connected along a common axis, wherein said lower end assembly and said upper end assembly are movable relative to one another in vertical direction along said common axis with said lower unit assembly rotatable about said common axis 

    PNG
    media_image3.png
    568
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    894
    885
    media_image4.png
    Greyscale

Brown discloses A mobility device for moving trailer and maneuvering the trailers between various locations and obstacles, said mobility device comprising; a lower end assembly; an upper end assembly; a control unit included in at least one of said lower end assembly and said upper end assembly (col 8, lines 1-16); a remote device wirelessly communicated with said control unit (col 8, lines 1-16); and said lower end assembly and said upper end assembly connected along a common axis, wherein said lower end assembly and said upper end assembly are movable relative to one another in 

    PNG
    media_image5.png
    894
    885
    media_image5.png
    Greyscale


Regarding claim 4, the applied references disclose wherein said lower unit assembly includes a pair of wheels connected to and extend from said housing, said wheels are rotatable about drive axle defining a wheel axis (at least axle 78 of fig 7 of Nelson).
Regarding claim 5, the applied references disclose including an extender element connected to said housing and is used to adjustably connect said lower unit assembly with said upper unit assembly (generally at 92, 94, 96, 98 in figs 7-9 of Nelson).
Regarding claim 6, the applied references disclose including a drive chain tensioner device positioned in said housing along with a hydraulic motor mounting plate (see at least 82, 74, 88 and associated description of fig 7 of Nelson).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Diaz, Nelson or Brown as provided above.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose trailer tugs and motive systems that illustrate numerous aspects of the claimed invention and, therefore, may be of interest to Applicant. Of particular relevance as they relate to the independent claim, Diaz, Nelson, Brown, Koch, Sanford, Collins, Marom and Tyler are noted by Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618